UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-8007


TERRY J. BENDER,

                Petitioner - Appellant,

          v.

ANNE CARTER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00165-FPS-JES)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry J. Bender, Appellant Pro Se.      Helen Campbell Altmeyer,
Jarod   James  Douglas,   Assistant   United  States  Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry    J.     Bender,   a    federal       prisoner,      appeals      the

district court’s orders adopting the magistrate judge’s report

and   recommendation,        denying      relief    on    his     28    U.S.C.    § 2241

(2012) petition and denying his motion to alter or amend the

judgment.     We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm     for   the    reasons       stated    by    the    district

court.   See Bender v. Carter, No. 5:12-cv-00165-FPS-JES (N.D.W.

Va.   Apr.   30,     2013;   Oct.   15,    2013).         We    dispense       with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                           2